Citation Nr: 0102756	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chronic left ankle sprains.

2.  Entitlement to a disability rating in excess of 
10 percent for chronic cervical strain with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from May 1981 to September 1984.  

These matters are before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the left ankle disability and 
increased the rating for chronic cervical strain with 
headaches from zero to 10 percent.  The veteran perfected an 
appeal of the denial of an increased rating for the left 
ankle disability and the denial of a rating in excess of 
10 percent for the neck disability.

This case was previously before the Board in May 1997, at 
which time other issues no longer in appellate status were 
decided and the issues shown above were remanded to the RO 
for further development.  That development has been completed 
and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
higher disability ratings.

2.  The chronic left ankle sprains are manifested by 
degenerative changes, pain, and instability, equivalent to no 
more than moderate limitation of motion.  

3.  The symptoms of chronic cervical strain with headaches 
are neck pain and stiffness, limited motion of the neck, and 
non-prostrating headaches, equivalent to no more than slight 
limitation of motion of the neck.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chronic left ankle sprains have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended 
by The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003 and 5271 (2000).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chronic cervical strain with 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.14, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5290 and 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a July 1979 rating decision the RO granted service 
connection for the residuals of a left clavicle fracture and 
the residuals of a chest injury, both of which were rated as 
non-compensable.  Those disabilities resulted from a 1976 
accident in which the veteran was crushed between a truck and 
trailer, causing a fractured clavicle and ribs and a 
pneumothorax.

The evidence indicates that in 1982, during his second period 
of service, the veteran incurred a sprain to the left ankle 
while playing sports.  The ankle was casted for a period of 
time and he received physical therapy and was given a brace.  
The service medical records indicate that he received 
treatment for chronic cervical strain in 1982.  

A VA examination in May 1988 revealed instability in the left 
ankle, which the examiner assessed as chronic ankle sprain.  
In a July 1988 rating decision the RO granted service 
connection for the residuals of a left ankle sprain and rated 
the disorder as 10 percent disabling.

VA and private treatment records indicate that the veteran 
has received treatment for chronic neck pain since at least 
July 1991, with limitation of motion and muscle spasm of the 
cervical spine in December 1991.  A VA examination in April 
1992 resulted in a diagnosis of chronic cervical sprain, and 
in a November 1992 rating decision the RO granted service 
connection for chronic cervical strain with left thoracic 
outlet syndrome.  The grant of service connection for 
thoracic outlet syndrome was based on the veteran having 
incurred that disorder as a result of the 1976 crushing 
injury, with symptoms overlapping that of the cervical spine 
disability.  The RO assigned a 40 percent rating for the 
disorder effective in January 1992 based on moderate 
incomplete paralysis of all radicular nerve groups.

During A December 1993 orthopedic evaluation the physician 
referenced July 1991 X-ray findings of subtalar widening and 
some ankle joint widening.  The actual report of the July 
1991 X-ray study indicates that the examination showed that 
alignment of the ankle was normal, that the joint spaces and 
articular surfaces were well maintained, and that there was 
no significant relaxation.  On physical examination the range 
of motion of the ankle was increased on inversion when 
compared to the right ankle and crepitance occurred with 
inversion and eversion, but there was no tenderness or 
limitation of motion.  An X-ray study at that time showed a 
small spur at the anterior aspect of the distal tibial 
epiphysis, which had not changed since the July 1991 X-ray 
study. 

The veteran underwent a VA orthopedic examination in March 
1994, during which he complained of increasing neck pain 
since the 1976 injury with the current symptoms of pain, 
stiffness and headaches.  He also reported having sustained a 
left ankle injury in service and that he twisted the ankle 
very easily, that the ankle gave out, and that it was 
painful.  On examination the range of motion of the cervical 
spine was flexion to 60 degrees, lateral rotation to 50 
degrees on the right and left, lateral bending to 30 degrees 
on the right and left, and extension to 40 degrees.  Deep 
tendon reflexes in the upper extremities were 2+ and equal, 
sensation was normal, and the thoracic outlet test was 
negative for any symptomatology on both the right and left 
side.  An X-ray study of the cervical spine disclosed no 
degenerative changes, acute bony changes, or congenital 
abnormalities.  The physician reviewed the X-rays and 
concluded that the cervical spine appeared within normal 
limits.  The examiner provided a diagnosis of a history of 
cervical strain and found that there was no evidence of 
thoracic outlet syndrome.

The veteran could ambulate without a limp and he could heel 
and toe walk with normal strength, bilaterally.  He could 
squat and knee bend without assistance and the physician 
noted that the only limiting factor appeared to be his knees.  
The range of motion of the feet and ankles, bilaterally, was 
dorsiflexion to 15 degrees, plantar flexion to 60 degrees, 
eversion to 25 degrees and inversion to 55 degrees.  An X-ray 
study of the left ankle showed no acute bony changes, 
arthritic changes, or post-traumatic changes.  The physician 
reviewed the X-rays and concluded that they showed an 
anterior tibial osteophyte.  The examiner also provided a 
diagnosis of a history of a left ankle sprain, with 
radiographic evidence of a mild degenerative change.  

In a June 1994 rating decision the RO re-characterized the 
disability pertaining to the fractured left clavicle as the 
residuals of a left clavicle fracture with arthritis and 
neurological symptomatology.  The RO also increased the 
rating assigned for that disorder from 10 to 40 percent based 
on the medical evidence showing that the pain and 
neurological symptoms in the left shoulder and upper 
extremity were due to the clavicle fracture with arthritis, 
not thoracic outlet syndrome.  The RO also re-characterized 
the neck disability as chronic cervical strain with 
headaches, and reduced the rating from 40 to 10 percent on 
the basis that the neurological symptoms were not due to a 
spine disorder.  The revised ratings were effective in 
January 1992.

During an August 1995 hearing the veteran testified that his 
neck pain increased in severity over the years and that the 
stiffness caused headaches.  He also testified that he 
experienced headaches two or three times a week, for which he 
took Ibuprofen, and that the headaches lasted from one-half 
hour to all night.  He stated that he has limited motion of 
the neck due to pain and muscle stiffness.  He also stated 
that his treating physician told him that he needed a 
complete reconstruction of his left ankle, but that he had 
not undergone the surgery due to lack of time and money.  He 
further stated that he had left ankle instability that 
occurred with walking and running.  He testified that he had 
twisted his ankle due to the instability, which resulted in 
swelling and pain.  

VA treatment records indicate that the veteran has received 
ongoing treatment for neck and left ankle pain.  In September 
1993 he reported that the left ankle gave out.  An X-ray 
study of the left ankle in November 1996 showed a small 
osteophyte projecting from the anterior distal tibia, which 
was compatible with very early degenerative arthritis.  

The veteran underwent an orthopedic evaluation in May 1997, 
during which he complained of neck pain and headaches that he 
equated to a four or five on a scale of one to ten.  The 
orthopedist characterized the headaches as the muscle-
contracture type.  The range of motion of the neck was 
limited to 60 percent of normal, except for normal forward 
flexion, and there was stiffness and tenderness to palpation 
of the neck.  The physician recommended physical therapy and 
a home exercise program.  The veteran attended several 
physical therapy sessions in May 1997, and in June 1997 the 
physician stated that the headaches were almost gone 
following treatment.  By the end of that month the veteran's 
exercise regimen was going well, his neck pain level had 
decreased to zero on a scale of one to ten, and he stated 
that he was having no further problems with his neck.  

The evidence includes the report of a July 1997 private 
orthopedic evaluation for left knee and ankle pain.  During 
the evaluation the veteran reported that his left ankle gave 
out approximately two to three times per month by inverting.  
The orthopedist noted that the veteran used Tylenol #3 for 
neck and shoulder pain on an occasional basis.  The 
orthopedist found that there was no history of serious head 
injury or frequent or severe headaches.  On physical 
examination his gait and stance were normal.  The musculature 
of the thighs and calves were symmetrical without evidence of 
muscle atrophy, abnormal masses, or swelling.  Examination of 
the left ankle showed no swelling or muscle atrophy and there 
was full range of motion.  The distal neurovascular 
examination was intact and muscle strength was normal.  There 
was minimally increased laxity to anterior drawer and 
inversion stress.  The orthopedist stated that a May 1997 X-
ray study of the ankle was unremarkable, but stress X-rays of 
the ankle taken in conjunction with the evaluation showed 
that the tibiotalar angle was six degrees on the right as 
compared to 10 degrees on the left on inversion.  The 
orthopedist provided an impression of mild left ankle 
instability, and stated that the left ankle instability did 
not warrant surgical treatment.  The examiner suggested a 
home exercise program.  

VA treatment records show that the veteran sought treatment 
for left knee and ankle pain in August 1997.  The treating 
physician noted that a November 1996 X-ray study had shown a 
little osteophyte projecting from the anterior distal tibia.  
In December 1997 the veteran complained of ankle pain and 
instability.  He stated that he had ankle pain with every 
step.  The treating physician assessed his complaints as 
tendonitis, for which he was given Naproxen.  In January 1998 
the veteran reported that the medication did not alleviate 
his symptoms.  He again sought treatment for his complaints 
in April 1998, at which time the physician found that the 
ankle showed bone spurs.  The veteran was given heel cups for 
bone spurs and a left ankle stirrup for the instability.  An 
X-ray study in April 1998 showed a small to moderate 
osteophyte arising from the distal tibia anteriorly and a 
small spur arising from the medial aspect of the medial 
malleolus, which were described as mild osteoarthritis.

The RO provided the veteran with an additional VA examination 
in November 1998 that included review of the claims file.  
During the examination the veteran stated that his main 
problem with his left ankle was that it gave out and that he 
was unable to use the air brace that he had been given.  He 
complained of intermittent pain of variable intensity for 
which he took Tylenol #3.  He also stated that he had neck 
pain, stiffness, and decreased range of motion for which he 
also took Tylenol #3.  He reported that he developed tension 
headaches from the muscle spasms of the neck.  

Examination of the cervical spine showed a normal 
configuration without tenderness or muscle spasm.  The 
physician defined the normal range of motion of the cervical 
spine as flexion to 65 degrees, extension to 50 degrees, 
lateral flexion to 40 degrees, and rotation to 55 degrees.  
The veteran's range of motion was flexion to 45 degrees, 
extension to 50 degrees, lateral flexion to 30 degrees 
bilaterally, right rotation to 45 degrees, and left rotation 
to 35 degrees.  In the upper extremities the deep tendon 
reflexes were symmetrical, sensation was normal, and there 
was normal grip strength and dexterity of the hands.  X-ray 
examination of the cervical spine showed that the vertebral 
body height and alignment were normal, the disc spaces were 
preserved, and no bone lesion was seen, which was interpreted 
as a normal cervical spine.  The examination resulted in a 
diagnosis of cervical spine strain with non-prostrating 
tension headaches.  The physician estimated that when the 
veteran is having pain in the neck there would be a 
15 percent decrease in excursion, strength, speed, 
coordination, and endurance.  

On physical examination, the veteran walked with a left leg 
limp.  Examination of the left ankle showed no tenderness, 
swelling, or deformity.  There was moderately severe laxity 
of the lateral cruciate ligament, but the medial collateral 
ligament was intact.  The physician defined the normal range 
of motion of the ankle as dorsiflexion of 10 degrees, plantar 
flexion of 45 degrees, inversion of 30 degrees, and eversion 
of 20 degrees, which was the range of motion of the left 
ankle.  An 
X-ray study of the left ankle showed a small to moderately 
sized spur arising from the anterior aspect of the distal 
tibia and marked downward sloping of the ankle joint, 
medially, on the weight bearing view, but the ankle otherwise 
appeared grossly normal.  The physician provided a diagnosis 
of status post left ankle sprain with ligamentous laxity.  
The physician found that the veteran had a 10 percent 
decrease in excursion, strength, speed, coordination and 
endurance when the ankle is symptomatic.  

During a routine VA outpatient appointment for his left 
shoulder disorder in February 1999, the veteran also 
complained of headaches and a stiff neck.  He again sought 
treatment for neck and shoulder pain in August 1999 that 
radiated from the shoulder to the neck with associated 
headaches.  Examination at that time showed tenderness of the 
lateral cervical muscles, which was assessed as neck and 
shoulder pain.  The treating physician treated the symptoms 
with a trigger point injection to the left side on the neck, 
which resulted in a resolution of the pain.  The veteran 
continued to receive medication for pain.  

The veteran underwent an additional VA examination in April 
2000, which included a review of the claims file.  The 
physician noted the history of the veteran's in-service 
injuries, the post-service treatment and complaints, and the 
results of prior diagnostic studies.  The veteran stated that 
he was given no specific diagnosis regarding the cause of his 
neck pain, and that he had not been given any braces, 
corsets, or supports for the left ankle.  He complained of 
constant, moderate, posterior neck pain, which was worsened 
with walking two blocks or lifting weights heavier than 20 
pounds.  He denied any radicular pain into his arms or hands 
or change of sensation involving the hands.  He also 
complained of episodes of occipital headaches involving the 
area behind both eyes, which occurred three times per weak 
and lasted up to one day and spontaneously ended.  He stated 
that over the last two years his neck pain had worsened.  

Regarding the left ankle the veteran complained of episodes 
of lateral ankle pain, which occurred occasionally with 
walking on irregular terrain or performing frequent stair 
climbing.  He was unable to state how many times he had ankle 
pain during the course of any amount of weeks, days, or 
months.  He stated that the left ankle gave way one or two 
times per week and that the ankle became swollen one or two 
times per week, which lasted up to a day and then 
spontaneously ended.  He also stated that his left ankle had 
given way six months earlier, causing him to fall.  He 
reported that the intensity of the current ankle pain was the 
same as it was two years previously, but that the incidence 
of pain was more frequent, for which he took anti-
inflammatory medication once or twice a week.  He denied 
using any braces, corsets, supports, or a cane.  He also 
denied that his neck and left ankle inhibited any activities 
of work, but that his left ankle prevented him from running 
or playing sports.  

On physical observation the veteran entered the examining 
room with a variable gait, and at times he had a mild limp 
favoring the left leg, but at other times he had a normal 
stride.  The physician described the veteran as a difficult 
historian, and stated that he avoided various specific 
questions regarding the incidence and causation of symptoms 
in the neck and left ankle.  He sat easily during the 
interview and gesticulated with both arms and hands in a 
normal fashion.  There was no weakness of grip, and the 
veteran was able to make a tight fist with both hands without 
difficulty.  He easily walked on the heels and toes of both 
feet.  Physical examination of the neck revealed a 100 
percent normal range of motion.  He could forward flex and 
extend to 45 degrees, right and left tilt to 30 degrees, and 
rotate right and left to 90 degrees with pain in the 
posterior lower cervical spine at the extremes of these 
ranges of motion.  There was no muscle spasm or tenderness 
about the cervical spine.  On examination of the upper 
extremities, he had a 100 percent normal pain-free range of 
motion of both shoulders, elbows, wrists, and small joints of 
the hands with normal grip strength, bilaterally.  

Examination also revealed a 100 percent normal pain-free 
range of motion of both ankles, with dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  Both calves 
measured 16 inches in girth at the widest diameter, 
bilaterally, and the ankles measured 11 inches in girth at 
the bimalleolar level, bilaterally.  The veteran had no pain 
complaints when testing the range of motion of the ankle.  He 
had normal inversion and eversion of the heel, and normal 
pronation and supination of the foot compared to the right 
ankle.  All flexor and extensor tendons across the ankle were 
intact, and there was no laxity or clicking with the range of 
motion or when the medial and lateral collateral ligaments 
were put under stress.  Sensation of the foot was normal.  
The veteran complained of some tenderness with direct 
palpation and inversion of the left ankle, with pain 
complaints directed towards the lateral collateral ligament 
of the left ankle.  He had a normal drawer sign of the left 
ankle when compared to the right ankle, and there was no 
forward or posterior instability of the left ankle with 
stress.  

An X-ray study of the cervical spine revealed no bony 
abnormalities, osteoarthritis, osteoporosis, or fracturing, 
and the intervertebral disc spaces were well maintained.  An 
X-ray study of the left ankle revealed no osteoarthritis, 
osteoporosis, fracturing, or soft tissue calcifications, and 
the mortise was well maintained without any evidence of 
osteoarthritis.  There were no osteophytes and the os 
trigonum was of normal size and position.  The physician 
stated that the X-rays of the cervical spine and the left 
ankle were entirely within normal limits, and provided 
impressions of complaints of neck pain without neurological 
or mechanical deficit, and complaints of left ankle pain and 
instability without neurological or mechanical deficit.  The 
physician again noted that there was no evidence of either 
osteoarthritis or inflammatory arthritis involving the neck 
or the left ankle, and there was no evidence of generalized 
inflammatory arthritis.  The physician provided the opinion 
that the veteran's present subjective complaints regarding 
his neck and left ankle were not consistent with the normal 
physical and X-ray examinations, and concluded that the 
veteran had no orthopedic restrictions regarding activities 
at work or recreation due to any neck or any left ankle 
condition.  The physician reiterated that there were no 
deformities or postural abnormalities, muscle spasm, limited 
motion, or muscle wasting.  

II.  Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in May and July 1997, and obtained all relevant 
private and VA treatment records designated by the veteran.  
The RO also provided him VA examinations in March 1994, June 
1996, November 1998, and April 2000.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
notify him of the evidence needed to substantiate his claim 
and to assist him in the development of the relevant 
evidence.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A.  Left Ankle

The chronic left ankle sprains are manifested by degenerative 
changes, instability, and pain, with no limitation of motion 
of the ankle.  Although the examiner in April 2000 found no 
evidence of left ankle pathology, the remaining medical 
evidence clearly demonstrates the degenerative changes and 
ligament laxity resulting in instability.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  A disability rating in excess of 
10 percent based on limitation of motion, therefore, requires 
that the ankle disability be manifested by limited flexion 
that is marked.  The evidence shows that the range of motion 
of the left ankle, including any limitation of motion due to 
pain, is normal.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that entitlement to a disability rating in 
excess of 10 percent based on limitation of motion is not 
warranted.

Since service connection was established in July 1988, the 
left ankle disorder has been rated under Diagnostic Code 5271 
as analogous to limited motion of the ankle.  The Board has 
considered application of other diagnostic codes pertinent to 
ankle disability under 38 C.F.R. § 4.71a.  The evidence does 
not show ankylosis of the ankle, the subastragalar joint, or 
the tarsal joint.  The evidence also does not demonstrate 
malunion of the os calcis or astragalus and the veteran has 
not undergone an astragalectomy.  The Board notes that in 
order to warrant a rating in excess of 10 percent as 
analogous to malunion of the os calcis or astragalus, the 
evidence would have to show marked deformity of the tarsal 
bones.  The X-ray evidence indicates that the degenerative 
changes in the left ankle are no more than mild.  The Board 
finds, therefore, that a 20 percent rating based on analogy 
to malunion of the os calcis or astragalus is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
has limited motion that is non-compensable under the 
diagnostic code pertaining to limited motion of the joint.  A 
10 percent rating for the left ankle disability is currently 
in effect.  In addition, a 20 percent rating applies for X-
ray evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Although the 
veteran also has arthritis in the left acromioclavicular 
joint, that disorder is separately rated as 40 percent 
disabling and cannot be considered to support a 20 percent 
rating under Diagnostic Code 5003.  38 C.F.R. § 4.14.  The 
Board finds, therefore, that the application of the 
provisions of Diagnostic Code 5003 does not result in a 
higher disability rating.  See Hicks v. Brown, 8 Vet. App. 
417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The left ankle disability is manifested by pain, 
incoordination due to instability, and limited endurance of 
the joint.  The examiner in November 1998 estimated that an 
exacerbation of symptoms would result in a 10 percent 
reduction in function.  In the absence of any limitation of 
motion of the joint, the Board finds that the functional 
limitations imposed by the left ankle disability are 
appropriately compensated by the 10 percent rating that has 
been assigned under Diagnostic Code 5271.

A disability rating that is equivalent to the minimum 
compensable rating for the joint, which is 10 percent, has 
been assigned under Diagnostic Code 5271.  The consideration 
of an increased rating based on the provisions of 38 C.F.R. 
§ 4.59 is not warranted, since the veteran is in receipt of 
the minimum compensable evaluation for arthritis of the 
ankle.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for chronic left ankle sprains.

B.  Cervical Strain with Headaches

The chronic cervical strain is manifested by pain, stiffness, 
limited motion of the neck, and muscle-contracture headaches 
that are not prostrating.  Since June 1994 the neck 
disability has been evaluated as analogous to migraine 
headaches under Diagnostic Code 8100.  Diagnostic Code 8100 
provides a 50 percent disability rating if the disorder is 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating applies with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 10 percent 
rating applies with characteristic prostrating attacks 
averaging one in two months over the last several months.  
The disorder is non-compensable with less frequent attacks.  
38 C.F.R. § 4.124a.

The evidence does not show that the headaches are manifested 
by any prostrating attacks.  The examiner in November 1998 
specifically found that the headaches were non-prostrating.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 10 percent, or a separate 
10 percent rating, based on the provisions of Diagnostic Code 
8100 are not met.

Because the chronic cervical strain is also manifested by 
limited motion of the neck, the disorder may also be rated 
under Diagnostic Code 5290.  That diagnostic code provides a 
10 percent rating if the limitation is slight, a 20 percent 
rating if the limitation is moderate, and a 30 percent rating 
if the limitation is severe.  38 C.F.R. § 4.71a.  The 
examiner in May 1997 found that the range of motion of the 
neck was limited to 60 percent of normal, except for normal 
forward flexion.  Following the May 1997 evaluation, however, 
the veteran underwent physical therapy, and his neck symptoms 
were shown to have been resolved approximately one month 
later.  The examiner in November 1998 defined the normal 
range of motion of the cervical spine as flexion to 65 
degrees, extension to 50 degrees, lateral flexion to 40 
degrees, and rotation to 55 degrees.  The veteran's range of 
motion was flexion to 45 degrees, extension to 50 degrees, 
lateral flexion to 30 degrees bilaterally, right rotation to 
45 degrees, and left rotation to 35 degrees.  Although the 
examiner did not quantify the limited motion in terms of 
slight, moderate, or marked, he also stated that all of the 
neck symptoms caused a 15 percent functional limitation.  The 
Board finds, therefore, that the impairment caused by the 
limited forward flexion, lateral flexion, and rotation is no 
more than slight, and that the criteria for a disability 
rating in excess of 10 percent based on limitation of motion 
are not met.

The evidence does not show that the veteran has incurred a 
vertebral fracture or that the disorder has resulted in 
ankylosis of the cervical spine, and there is no evidence of 
degenerative disc disease.  The Board finds, therefore, that 
the neck disability would not be more appropriately rated 
under Diagnostic Codes 5285, 5287, or 5293.  38 C.F.R. 
§ 4.71a.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  In addition to slight limitation of motion, the 
cervical disability is manifested by pain.  The examiner in 
November 1998 estimated that all of the manifestations of the 
disorder, including pain, would equate to a 15 percent 
functional limitation.

The Board notes that in addition to chronic cervical strain 
with headaches, service connection has been established for 
the residuals of a left clavicle fracture.  The medical 
evidence indicates that the manifestations of the residuals 
of the left clavicle fracture include pain due to arthritis 
and impingement in the acromioclavicular joint that radiates 
from the left shoulder into the neck.  In the June 1994 
rating decision the RO increased the rating for the residuals 
of the fractured clavicle from 10 to 40 percent based on 
these symptoms, as analogous to moderate incomplete paralysis 
of all the radicular groups of nerves.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  The regulations prohibit the 
evaluation of the same disability under various diagnoses.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 C.F.R. 
§ 4.14.  The Board finds, therefore, that the neck pain has 
been compensated by the 40 percent rating assigned for the 
residuals of the fractured left clavicle, and that the 
symptom cannot be considered in determining the appropriate 
rating for the cervical strain.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for chronic cervical strain with headaches.

C.  Extra-Schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the chronic left ankle 
sprains or chronic cervical strain have resulted in any 
hospitalizations.  In addition, although the veteran has 
asserted that he is unable to engage in employment that 
requires manual labor due to his service-connected 
disabilities, the evidence does not show that the affect on 
his employment is greater than that contemplated by the 
combined 50 percent rating that is currently in effect.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for chronic left ankle sprains is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for chronic cervical strain with headaches is 
denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

